DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:
Claim 2 lines 2-3: “onboard the autonomous,” should instead read “onboard the autonomous vehicle,”
Claim 13 line 4: “plurality of autonomous vehicle” should instead read “plurality of autonomous vehicles”
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-15 are directed towards a machine (a system).  Claims 16-19 are directed towards a process (a method). Claim 20 is directed towards a machine (a system).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a system for associating data describing an autonomous vehicle with a vehicle identifier for the autonomous vehicle, and a method for associating data describing an autonomous vehicle with a vehicle identifier for the autonomous vehicle.  This is an abstract idea, specifically, a mental process, that can be performed in the human mind with or without the use of a physical aid such as pen and paper because the claimed steps involve merely acquiring data and then associating this data with an identifier.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claims 1 and 20, the structures recited in the claims are one or more processors, and one or more non-transitory computer-readable media. These structures perform functions which are insignificant, extra-solution activity in the form of merely receiving data and executing instructions to manage the data and, therefore, do not amount to integration into a practical application. See MPEP 2106.05(g).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The processors, non-transitory computer-readable media, and other technological components are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself.
As per claim 16, the claims are broad enough to be performed mentally or by pen and paper. The “receiving” step is broad enough to be performed by a human mentally acquiring the claimed information about the autonomous vehicle.  The “generating” step is also broad enough to be performed by a human mentally generating an identifier associated with the autonomous vehicle. The use of a “registry sever computing system” and “vehicle computing system” involves performing a mental process in a computer environment, and does not amount to integration into a practical application.
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of mere data gathering and executing instructions to manage the data.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth acquiring data and managing data which, as noted above, can be done mentally, but none of the claimed limitations actively set forth wherein the data is used to actually control one or more autonomous vehicles.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and managed; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. The dependent claims include the use of a “database server computing system”, which further involves performing a mental process in a computer environment, and does not amount to integration into a practical application. The examiner notes that a well-trained human would have the ability to acquire the type of data recited in the dependent claims without the use of computers, sensors, or any other technological components.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zlojutro (US 2013/0033386), hereinafter referred to as Zlojutro, in view of Chen et al. (US 2017/01294118), hereinafter referred to as Chen, further in view of Chadha et al. (US 2020/0133306), hereinafter referred to as Chadha. Zlojutro, Chen, and Chadha are each considered analogous to the claimed invention because they are all in the same field of vehicle monitoring and management.

Regarding claim 1, Zlojutro teaches:
A system for automatically assigning vehicle identifiers for autonomous vehicles ("In another embodiment, the device may be of various other types, such as either a passive or active RFID tag and, when interrogated by an appropriate scanner or activated, will transmit a unique identification indicia related to that vehicle." – see at least Zlojutro: paragraph 0009 lines 1-5),
the system comprising: a registry server computing system comprising one or more processors, and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the registry server computing system to perform operations ("The records are maintained in a database which receives and maintains information regarding vehicles from sources such as insurance companies, other law enforcement agencies, motor vehicle departments and the like." – see at The examiner notes that the database as taught by Zlojutro corresponds to the claimed registry server computing system)
the operations comprising: receiving, at the registry server computing system and from a vehicle computing system onboard an autonomous vehicle, data describing the autonomous vehicle ("The device 12 will include GPS and GIS technology 38 so the location of the vehicle 10 is continually monitored and this information is sent either directly to facility 30 or indirectly by being sent to database 20." – see at least Zlojutro: paragraph 0018 lines 1-4);
and associating, at the registry server computing system, the data describing the autonomous vehicle with the vehicle identifier for the autonomous vehicle in a vehicle registry ("In addition, the information concerning the subject vehicle such as the year of the vehicle, make, model and color is displayed. The identification or VIN is also shown, as well as the vehicle license number." – see at least Zlojutro: paragraph 0019 lines 9-12) (The examiner notes that the VIN and/or vehicle license number as taught by Zlojutro acts as the claimed vehicle identifier associated with the vehicle),
wherein the vehicle registry comprises respective vehicle identifiers associated with a plurality of autonomous vehicles ("The records are maintained in a database which receives and maintains information regarding vehicles from sources such as insurance companies, other law enforcement agencies, motor vehicle departments and the like." – see at least Zlojutro: paragraph 0007 lines 16-19) (The examiner notes that Zlojutro uses the word "vehicles", implying that the database maintains information for a plurality of vehicles, each with a unique identifier).


generating, at the registry server computing system, a vehicle identifier for the autonomous vehicle based on the data describing the autonomous vehicle, the vehicle identifier different than and distinct from the data describing the autonomous vehicle ("The unique identification ID is a unique identification, with which the small vehicle can pass the software system. The identification ID may be either data generated by the software system for the small vehicle or a plate number of the vehicle." – see at least Chen: paragraph 0038 lines 11-16) (The examiner notes that the phrase "data generated by the software system" as recited by Chen corresponds to generating the vehicle identifier);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlojutro with these above aforementioned teachings from Chen to generate a vehicle identifier at the registry server computing system based on the data describing the autonomous vehicle which is different and distinct from the data describing the autonomous vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chen’s unique identification ID generated with a software system with Zlojutro’s system for monitoring vehicles in order to provide a unique identifier which corresponds to the vehicle (“In general, an identification aimed to obtain unique information of a vehicle, e.g., a vehicle plate number identification system, is defined as “vehicle identification.” – see at least Chen: paragraph 0002 lines 7-10). This could be accomplished by substituting the identifying information used by Zlojutro (for example, a vehicle license number) with the generated unique 

Claim 1 includes the limitation that the vehicle identifiers are assigned to autonomous vehicles. The examiner recognizes that the system of Zlojutro does not explicitly disclose that the monitored vehicles are autonomous. However, Zlojutro does recite that the system may be used for fleet operators, and would provide the benefit of monitoring driving habits (“Fleet operators may take advantage of the system to monitor both the driving habits of drivers and locations of vehicles.” – see at least Zlojutro: paragraph 0036 lines 12-14). 
Chadha teaches an example of a fleet of autonomous vehicles which could take advantage of the methods of monitoring vehicles taught by Zlojutro (“One example aspect of the present disclosure is directed to a computer-implemented method for determining autonomous vehicle fleets. The method includes obtaining, by a computing system comprising one or more computing devices, data indicative of one or more capabilities of at least one autonomous vehicle.” – see at least Chadha: paragraph 0005 lines 1-6). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Zlojutro for use with a system for an autonomous vehicles fleets, such as that taught by Chadha. For example, the data indicative of one or more capabilities of at least one autonomous vehicle as taught by Chadha could be stored and maintained at the database taught by Zlojutro (“The records are maintained in 

Regarding claim 2, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
wherein the operations further comprise obtaining, by the registry server computing system, status data from the vehicle computing system onboard the autonomous ("The location of the vehicle is transmitted along with other information such as the identification of the vehicle and owner which is established by GPS/GIS systems." – see at least Zlojutro: paragraph 0007 lines 19-22) (The examiner notes that the location of the vehicle as taught by Zlojutro corresponds to the claimed status data from the vehicle computing system),
the status data comprising the vehicle identifier ("The device is normally in a transmitting mode and will send a wireless transmission identifying the vehicle such as the vehicle identification number (VIN) to a central database 20." – see at least Zlojutro: paragraph 0017 lines 1-4).

Regarding claim 3, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Zlojutro does not explicitly disclose, but Chadha teaches:
wherein the status data describes a status associated with a vehicle service ("In the event that a user requests a vehicle service, a computing system of the service entity can send a The examiner notes that the autonomous vehicle being online or in an idle state as taught by Chadha corresponds to the claimed status data associated with a vehicle service).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlojutro with these above aforementioned teachings from Chadha to include that the status data describes a status associated with a vehicle service. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chadha’s system of managing a vehicle fleet to provide services with Zlojutro’s system for monitoring vehicles in order to obtain and maintain data relevant to a service associated with an autonomous vehicle (“The operations include obtaining data indicative of one or more capabilities of at least one autonomous vehicle and obtaining data indicative of vehicle service dynamics in an operational domain over a period of time.” – see at least Chadha: paragraph 0006 lines 7-10). Doing so would allow the autonomous vehicles to be appropriately deployed to perform services based on the capabilities of the vehicles (“In example embodiments, a computing system can evaluate the deployment of fleets of autonomous vehicles based on data that indicates one or more capabilities of at least one autonomous vehicle and data that indicates vehicle service dynamics in an operational domain over a period of time.” – see at least Chadha: paragraph 0026 lines 11-16).

Regarding claim 4, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
wherein the status data describes a location of the autonomous vehicle associated with a vehicle service ("The location of the vehicle is transmitted along with other information such as the identification of the vehicle and owner which is established by GPS/GIS systems." – see at least Zlojutro: paragraph 0007 lines 19-22).

Regarding claim 5, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
further comprising a database server computing system ("A police vehicle 140 is shown positioned along the roadside. Although the system is particularly adaptable to use in connection with law enforcement vehicles, the tag 120 can be interrogated by a stationary unit positioned at a roadside location which sends an activation signal." – see at least Zlojutro: paragraph 0023 lines 1-5) (The examiner notes that the police vehicle with on board computer, as well as the data collection sources and law enforcement facility as shown below in Figure 1 of Zlojutro, each contains additional information about the vehicle and corresponds to a database server computing system as claimed. The specification of the instant application includes that there may a plurality of databases in communication with the vehicle registry computing system “Thus, the registry server computing system can control and/or facilitate communications with vehicle(s) and/or cross-reference between one or more databases with respect to the vehicle(s).” – see at least the instant application: paragraph 0024 lines 23-25),
and wherein the operations further comprise transmitting, from the registry server computing system to the database server computing system, the vehicle identifier for the autonomous vehicle ("If the vehicle is currently registered, the insurance coverage is current and there is no alert such as a stolen vehicle alert, the database will transmit a notification to this effect. If however, a compliance violation is indicated, this would also be transmitted either directly or indirectly to the police officer." – see at least Zlojutro: paragraph 0009 lines 10-15) (The examiner notes that Zlojutro further recites that vehicle identification information is included in the information transmitted to the police officer (“The identification or VIN is also shown, as well as the vehicle license number.” – see at least Zlojutro: paragraph 0019 lines 11-12)).

    PNG
    media_image1.png
    757
    546
    media_image1.png
    Greyscale


Regarding claim 6, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
further comprising a database server computing system ("A police vehicle 140 is shown positioned along the roadside. Although the system is particularly adaptable to use in connection with law enforcement vehicles, the tag 120 can be interrogated by a stationary unit positioned at a roadside location which sends an activation signal." – see at least Zlojutro: paragraph 0023 lines 1-5),
and wherein the operations further comprise: receiving, at the registry server computing system and from the database server computing system, additional information describing the autonomous vehicle ("The database 20 collects relevant data concerning vehicles and vehicle owners from other sources such as information concerning insurance coverage 32, license and registration information 33, stolen vehicle information and outstanding violations, warrants and tickets and alerts such as Amber Alerts are input at 35." – see at least Zlojutro: paragraph 0017 lines 5-10);
and associating, at the registry server computing system, the additional information describing the autonomous vehicle with the vehicle identifier in the vehicle registry ("The records are maintained in a database which receives and maintains information regarding vehicles from sources such as insurance companies, other law enforcement agencies, motor vehicle departments and the like." – see at least Zlojutro: paragraph 0007 lines 16-19) (The examiner notes that while Zlojutro does not explicitly disclose that the additional information describing the vehicle is associated with the corresponding vehicle identifier, one skilled in the art would recognize that doing so is a critical step of maintaining any database. Therefore, it would be obvious to include associating vehicle information with the identifier of the corresponding vehicle, because the vehicle identifier is used to enable the database to organize the data such that each data entry corresponds to a specific vehicle).

Regarding claim 7, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
wherein the additional information describing the autonomous vehicle comprises at least one of license plate information, a vehicle make, a vehicle model, or a database ID for the vehicle associated with the database server computing system ("The database 20 collects relevant data concerning vehicles and vehicle owners from other sources such as... license and registration information 33…" – see at least Zlojutro: paragraph 0017 lines 5-10).

Regarding claim 8, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
wherein the additional information describing the autonomous vehicle is transmitted from the database server computing system to the registry server computing system without a request by the registry server computing system to the additional computing system for updated additional information ("The information stored in the database is periodically updated with information concerning vehicle ownership, vehicle registration, vehicle insurance, outstanding citations, and any alerts such as stolen vehicle alerts." – see at least Zlojutro: paragraph 0024 lines 3-7) (The examiner notes that periodically updating the information as taught by Zlojutro corresponds to transmitting the additional information without a request by the registry server).

Regarding claim 9, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
wherein the operations further comprise obtaining, by the registry server computing system, a communication from the vehicle computing system onboard the autonomous vehicle ("The location of the vehicle is transmitted along with other information such as the identification of the vehicle and owner which is established by GPS/GIS systems." – see at least Zlojutro: paragraph 0007 lines 19-22),
the communication comprising the vehicle identifier ("The device is normally in a transmitting mode and will send a wireless transmission identifying the vehicle such as the vehicle identification number (VIN) to a central database 20." – see at least Zlojutro: paragraph 0017 lines 1-4),
and wherein the communication is routed using the vehicle identifier to the registry server computing system via at least one of a plurality of intermediate server devices ("The data transmitted will be received by a mobile computer, or other communication device such as a cell tower which, in turn, will relay the data to a central database facility." – see at least Zlojutro: paragraph 0009 lines 5-7) (The examiner notes that the mobile computer or cell tower as taught by Zlojutro acts as an intermediate server device through which communication is routed).

Regarding claim 10, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
wherein the data describing the autonomous vehicle describes at least one of a vehicle identification number (VIN) or a vehicle alias ("Upon receipt of the data from the interrogated device including the vehicle identification number (VIN), the database will then use the VIN to check for any violations." – see at least Zlojutro: paragraph 0025 lines 1-3).

Regarding claim 11, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Zlojutro does not explicitly disclose, but Chen teaches:
wherein generating, at the registry server computing system, the vehicle identifier for the autonomous vehicle based on the data comprises applying a hash function to the data describing the autonomous vehicle ("Further, in order to achieve quick search, schemes such as K-dimensional Tree (Kd Tree), hash coding or the like can be used." – see at least Chen: paragraph 0073 lines 1-3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlojutro with these above aforementioned teachings from Chen to apply a hash function to the data describing the autonomous vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate application of a hash function with Zlojutro’s system for monitoring vehicles in order to allow a quick search of the data associated with a vehicle ("Further, in order to achieve quick search, schemes such as K-dimensional Tree (Kd Tree), hash coding or the like can be used." – see at least Chen: paragraph 

Regarding claim 13, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Further, Zlojutro teaches:
wherein the operations further comprise: transmitting, by the registry server computing system, the vehicle identifier to one or more back-end services of a service entity associated with the autonomous vehicle ("Fleet operators may take advantage of the system to monitor both the driving habits of drivers and locations of vehicles." – see at least Zlojutro: paragraph 0036 lines 12-14) (The examiner notes that fleet operation as taught by Zlojutro corresponds to a claimed service associated with the vehicle, and that this point is further expanded upon below using the reference by Chadha),

Zlojutro does not explicitly disclose, but Chadha teaches:
wherein the back-end services are configured to provide services to a plurality of autonomous vehicles of the service entity including the autonomous vehicle, wherein the services include at least one of a service assignment service, a remote assistance service, or a routing service ("AV fleet evaluation system 305 can determine a number of service requests that are serviceable by an autonomous vehicle based on the vehicle service dynamics data 335 and the number of travel routes traversable by the autonomous vehicle." – see at least Chadha: The examiner notes that determining the number of travel routes traversable by the autonomous vehicle corresponds to the claimed routing service).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlojutro with these above aforementioned teachings from Chadha to provide services to a plurality of autonomous vehicles using corresponding vehicle identifiers. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chadha’s system of providing services for a vehicle fleet with Zlojutro’s system for monitoring vehicles in order to assign vehicle services to a user requesting a vehicle service, wherein the data regarding each vehicle is associated with its corresponding identifier (“In the event that a user requests a vehicle service, a computing system of the service entity can send a vehicle service assignment (e.g., a service request) to an autonomous vehicle that is online with the service entity.” – see at least Chadha: paragraph 0027 lines 9-13). Doing so would allow the autonomous vehicles to deployed in a more efficient manner to provide services (“For example, the computing system can rank autonomous vehicle fleets, provide resource performance information such as efficiency and/or return information associated with autonomous vehicle fleets, determine an appropriate fleet to deploy for a particular operational domain, prioritize vehicle technology development for fleets of autonomous vehicles, etc. In this way, the systems and methods described herein provide a more computationally efficient approach for evaluating and selecting fleets of autonomous vehicles that will lead to higher autonomous vehicle usage, thereby reducing potential computational waste.” – see at least Chadha: paragraph 0028 lines 7-18).

Regarding claim 16, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 18, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above. Claim 20 includes limitations which are substantially similar to the limitations of claim 1. Claim 6 is dependent on claim 1, so the teachings and references used in the rejection of claim 1 also apply to claim 6, and thereby further apply to claim 20.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zlojutro, in view of Chen, further in view of Chadha, even further in view of Adcox et al. (US Patent 6,359,570), .

Regarding claim 12, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Zlojutro does not explicitly disclose, but Adcox teaches:
wherein the operations further comprise transmitting, from the registry server computing system to the vehicle computing system, the vehicle identifier ("The paging network encodes the updated status information and uses the VID of the vehicle to transmit a paging signal with the encoded status information 14 to the vehicle." – see at least Adcox: column 4 lines 16-18) (The examiner notes that Adcox teaches that vehicle identification is included with the status information transmitted to the vehicle ("The status information is then stored in a memory device 18 along with the vehicle identification (VID)." – see at least Adcox: column 4 lines 27-29).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlojutro with these above aforementioned teachings from Adcox to include sending the vehicle identifier to the vehicle computing system. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Adcox’s method of transmitting the vehicle identifier to the vehicle computing system with Zlojutro’s system for monitoring vehicles in order to transmit status information to the vehicle (“The paging network .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zlojutro, in view of Chen, further in view of Chadha, even further in view of Cho et al. (US 2009/0235326), hereinafter referred to as Cho. Cho is considered analogous to the claimed invention because it is in the same field of managing identifiers.

Regarding claim 14, Zlojutro in view of Chen, further in view of Chadha teaches all of the elements of the current invention as stated above. Zlojutro does not explicitly disclose, but Cho teaches:
wherein the operations further comprise generating, at the registry server computing system and after associating the data describing the autonomous vehicle with the vehicle identifier for the autonomous vehicle in the vehicle registry, a new vehicle identifier for the autonomous vehicle based on the data describing the autonomous vehicle ("Meanwhile, if it 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlojutro with these above aforementioned teachings from Cho to include generating a new vehicle identifier based on the data describing the autonomous vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Cho’s method of updating user identifiers with Zlojutro’s system for monitoring vehicles in order to allow a new identifier to be generated upon detecting unauthorized use of an identifier (“The update_Now policy is applied to immediately update the user ID when the user ID update system 200 or the user ID is accessed without authorization.” – see at least Cho: paragraph 0041 lines 5-7). Doing so would provide the benefit of protecting against unauthorized access to systems and information associated with an identifier (“As described above, according to the present invention, it is possible to ensure security between systems and provide reliability for user IDs, by dynamically creating and updating user IDs which are shared between systems, considering security environments, such as unauthorized access of systems, unauthorized access of user ID information, etc.” – see at least Cho: paragraph 0070).

Regarding claim 15, Zlojutro in view of Chen, further in view of Chadha, even further in view of Cho teaches all of the elements of the current invention as stated above. Zlojutro does not explicitly disclose, but Cho teaches:
wherein the operations further comprise detecting an unauthorized use of the vehicle identifier, and wherein the new vehicle identifier is generated in response to detecting the unauthorized use of the vehicle identifier ("The update_Now policy is used for immediately updating the user ID when the user ID update system or the user ID is accessed without authorization." – see at least Cho: paragraph 0060 lines 1-3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zlojutro with these above aforementioned teachings from Cho to include generating a new vehicle identifier in response to detecting unauthorized use of the vehicle identifier. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Cho’s method of updating user identifiers with Zlojutro’s system for monitoring vehicles in order to allow a new identifier to be generated upon detecting unauthorized use of an identifier (“The update_Now policy is applied to immediately update the user ID when the user ID update system 200 or the user ID is accessed without authorization.” – see at least Cho: paragraph 0041 lines 5-7). Doing so would provide the benefit of protecting against unauthorized access to systems and information associated with an identifier (“As described above, according to the present invention, it is possible to ensure security between systems and provide reliability for user IDs, by dynamically creating and updating user IDs which are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goluguri (US 2020/0168088) teaches a vehicle identification module configured to receive a data set including target vehicle identifying data and target vehicle status information.
Kovach (US 2005/0088320) teaches a system for registering and tracking vehicles, including an RFID tag which may be queried to obtain information relating to the vehicle.
Crucs (US 2009/0024309) teaches a system and method for tracking and monitoring vehicles on a roadway, including a central tracking station which stores vehicle information.
Johnson et al. (US 2009/0026254) teaches a system for monitoring the parking status of vehicles, including wireless identification tags each having a unique tag identifier and having association with a selected vehicle, a server having a database with fields for each of the selected vehicles, and a software program to facilitate communication.
Ressler (US 2003/0200227) teaches a vehicle and driver identification system for obtaining information concerning automobiles, their registration data, and/or primary drivers or owners, including an electronic identification number associated with the vehicle.
Muriana (US 2012/0056725) teaches a system for the automatic identification of a vehicle, including electronic identification means associated with a vehicle and electronic means for reading and/or writing the electronic identification means association with the 
Kucik (US Patent 7,103,614) teaches a method and system for automatically retrieving information associated with vehicles, including a unique identification associated with the vehicle.
Marchasin et al. (US 2008/0238719) teaches a vehicle violation enforcement and noticing system, including a first server containing a vehicle information database and a second server that allows for the identification of vehicles and retrieves the vehicle information pertaining to the identified vehicles from the first server.
Edwards et al. (US Patent 9,329,049) teaches a method of providing directions to a vehicle service facility, including storing a vehicle identifier along with additional information relevant to the vehicle in a database, and associating the vehicle with a vehicle service facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667